Citation Nr: 0031745	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1964.  

This matter arose from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material 
evidence to reopen the veteran's claim for service connection 
for neck and back disorders had not been submitted.  The 
veteran disagreed with that decision and filed a timely 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  An unappealed December 1992 RO decision denied service 
connection for a back disorder and a neck disorder.

2.  The evidence associated with the claims file subsequent 
to the December 1992 rating decision does not demonstrate 
that either a back or neck disorder was incurred in or 
aggravated by service, or otherwise establish any material 
fact which was not already of record at the time of the RO's 
December 1992 rating decision.


CONCLUSIONS OF LAW

1.  An unappealed December 1992 RO decision which denied the 
veteran's claims of service connection for back and neck 
disorders is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the December 1992 rating 
decision is not new and material; thus, the claims for 
service connection for a back and neck disorder are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and arthritis becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000).  

In the instant case, the 1992 RO decision which denied the 
veteran's claims for service connection for a back and a neck 
disorder is final, as it was the last disposition in which 
the claims were finally disallowed on any basis.  The 
relevant evidence at that time consisted of the veteran's 
service medical records and a report of VA examination dated 
in 1992.  Consequently, the evidence that must be considered 
in determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
1992 decision.  

When the RO denied the veteran's claims of entitlement to 
service connection for neck and back disorders in the 
December 1992 rating decision, it found that the veteran had 
no injury or chronic condition of the neck in service, and 
that he had no chronic back condition in service.  The 
evidence of record at that time included the veteran's 
service medical records.  These records show some complaints 
during a limited period of time in which the veteran sought 
treatment for back pain due to having to sleep in a bed that 
was too short.  Specifically, in April 1964, he complained of 
back pain because his bed in confinement was too short for 
his height of 6 feet, 8 inches.  It was noted that the 
veteran had a special extension on his bed in his old 
barracks which helped considerably.  A July 1964 notation 
indicates that the veteran was seen for complaints of low 
back pain from sleeping on a short bed.  He was subsequently 
given a note to get a longer bed.  He was seen again in 
August 1964 on two occasions.  The first time, the assessment 
was that the pain was functional.  On the latter occasion, 
the veteran complained of a backache off and on for the 
previous two years which was worse in the morning after rest.  
Spasm of the left paravertebral muscle group was noted.  
There was no leg pain and good range of motion.  This entry 
contains the only in-service diagnosis of a back disorder 
which was lumbosacral strain.  These records also include one 
notation of "strain neck" in April 1964 and trapezius pull 
was reported.  Separation examination on August 1964 was 
negative for complaints or findings referable to the 
veteran's back or neck.

In the December 1992 decision, the RO noted that there was 
one episode of lumbosacral strain in service, as well as one 
complaint of neck strain from sleeping on a short bed.  The 
RO observed that no neck abnormality was shown since service, 
and that while there was current degenerative disease of the 
back, the veteran had, in fact, reportedly injured his back 
post-service in 1966, 1976, and 1988 as noted on VA 
examination in August 1992.  Thus, the RO concluded that 
there was no neck injury in service and no current neck 
injury, and that the current back problems were not related 
to service.  The veteran was given notice of this decision, 
but he did not disagree with the rating decision within one 
year of the date of the decision.  

The December 1992 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.102, 3.156, 20.1105 (2000).  

Evidence submitted since the December 1992 denial includes 
private medical records showing treatment and complaints 
dating from 1976.  The veteran filed a claim in January 1995 
requesting that his claim for service connection for a back 
and neck disorder be reopened.  The RO informed the veteran 
in May 1995 that he needed to submit new and material 
evidence to reopen the claim, as the December 1992 decision 
was final.  The RO explained examples of new and material 
evidence.  The veteran attempted to reopen his claim again in 
August 1995, at which time he provided copies of duplicate 
service medical records as well as private medical records of 
back treatment showing that the back pain he had in 1977 
started around Thanksgiving in 1976.  In 1977, he reported a 
history of a forklift falling on him and injuring him in the 
intestinal area.  The veteran eventually underwent treatment 
for a herniated disc at L5-S1.  

Following receipt of this evidence, the RO requested from the 
veteran names and addresses to allow for a search of the 
records of alleged back treatment in 1966.  The veteran 
provided these names and addresses, and ultimately records 
were received.  He provided an address for possible doctors 
who would have the records of his alleged treating source, 
Dr. Merrill, and the RO ultimately located some records of 
treatment.  These, however, only showed treatment dated from 
1977 to 1991.  The veteran continues to allege that he was 
treated by a Dr. Merrill in the 1960's.  

Until very recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim.  However, 
the Board notes that when there is no new and material 
evidence, that is where the analysis must end.  See Winters, 
(citing Butler v. Brown, 9 Vet. App. 167, 171 (1996)).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board notes that none of the evidence submitted since the 
1992 decision is both new and material.  The Board finds the 
service medical records to be not new, since they were of 
record at the time of the 1992 denial.  The private medical 
records are new in the literal sense, as they were not of 
record at the time of the 1992 decision, but cumulative of 
other evidence existing at the time of the earlier decision.  
See 38 C.F.R. § 3.156.  This is because they merely document 
what was reported by the veteran in the 1992 examination with 
regard to treatment for a back condition many years after 
service and due to intercurrent causes.  The Board notes that 
the evidence is offered, in conjunction with the veteran's 
explanation of his reported history, to demonstrate that the 
condition is causally related to service.  However, such 
recently received evidence is not probative of the central 
issue in this case nor is it so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As noted, the RO denied the claims for the neck and back 
disorders in 1992 because there was no evidence that either a 
neck or back condition was chronic in service, or that the 
back condition present in 1992 was in any way related to 
service.  None of the "new" evidence suggests a 
relationship between the current back condition and service.  
As to the neck claim, no "new" evidence even suggests a 
neck condition which could be considered related to service.  
None of the evidence offered since 1992 is probative of the 
central issue in this case and it does not address the basis 
for the prior denial.  Thus, the evidence and the veteran's 
lay statements are not sufficient to satisfy the requirement 
that evidence be both new and material to reopen a previously 
denied claim.  

The Board does note the veteran's contentions that he had 
treatment in 1966.  These contentions were of record in 1992 
as well.  However, the RO did make sufficient attempts to 
assist the veteran in obtaining records of treatment from 
1966.  Regrettably, these efforts yielded no records.  
Nonetheless, the RO provided the appropriate degree of 
assistance to the veteran.  

In sum, the evidence added since the 1992 final decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Having reviewed the entirety of the evidence submitted in 
conjunction with the attempt to reopen the claim for service 
connection for a back and neck disorder, the Board finds, as 
set forth above, that new and material evidence has not been 
submitted.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claims for service connection for these disabilities.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  Such evidence 
may be submitted to the RO at any time.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a neck 
disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 7 -


